 FREMONT MANUFACTURING CO597Fremont Manufacturing Company, Inc.andUnitedSteelworkers of America,AFL-CIO,and ProgressTeam,Party in Interest.Case 17-CA-6688June10, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn January 26, 1976, Administrative Law JudgeRobert E Mullin issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand counsel for the General Counsel filed an answer-ing briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein1Respondent excepts to the Administrative LawJudge's finding that Supervisor Jenkins observed andwas aware of the employees' union activities on July7, 1975We find merit to that exception The recordshows that Jenkins did observe certain of the em-ployees leave the parking lot in their cars (and, later,saw one of them drive back past it) But such factsalone do not give rise to an inference that Jenkinsknew that they were driving towards a rendezvousfor the purpose of discussing the Union, as the Ad-ministrative Law Judge found There is no evidencethat he or any other representative of Respondentwitnessed the meeting about the Union which theseemployees held after they had driven away from the'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3 1951) We have carefullyexamined the record and find no basis for reversing his findingsWe note that at the end of his discussion of "The Facts," the Administra-tive Law Judge inadvertently referred to "Jenkins as JensenRespondent further contends that the Administrative Law Judge incor-rectly found that Supervisor Anderson corroborated the testimony of employee Killion that she had left her machine on July 10 to solicit Anderson sassistance in repairing a malfunction in the machine The record establishesthat Anderson in fact corroborated Killion's testimony concerning the mal-functioning of her machine but Anderson was unable to recall whetherKillion had sought him out to complain about it Thus while Anderson stestimony does not corroborate Killion's in all respects,neither does it con-tradict itAccordingly, we shall affirm the Administrative Law Judge's find-ingsbased on Killion's uncontradicted testimony concerning the events ofJuly 10lot and out of sight Consequently, we do not adoptthe finding that Jenkins observed the employees'union activities on that date Nevertheless, the recorddoes establish, as found by the Administrative LawJudge, that Respondent gained knowledge of em-ployees' union activities on July 3, when Jenkins ob-served employee Norma Killion soliciting the signa-tures of fellow employees to union authorizationcards2Respondent contends that the AdministrativeLaw Judge's finding that it unlawfully dominated theProgress Team is not within the allegations containedin the complaint The complaint alleges that Respon-dent rendered unlawful assistance to the ProgressTeam, "by urging and soliciting employees to desig-nate two persons in the employ of the Respondent tocomprise an entity to be called the `Progress Team,'which would serve to collectively represent the em-ployees regarding their terms and conditions of em-ployment with the Respondent," and concludes thatby such conduct Respondent violated Section8(a)(2)We find that these allegations are sufficient tobring the issue of domination within the scope of thecomplaint and, further, that the record facts, fullylitigated before the Administrative Law Judge, estab-lish that Respondent did unlawfully dominate theProgress Team in violation of Section 8(a)(2) and (1)of the Act SeeSTR, Inc, d/b/a Sound TechnologyResearch, 221NLRB 1235 (1975) Thus, the recordestablishes thatRespondent conceived, suggested,and abetted the formation of the Progress Team todiscuss with Respondent's employees terms and con-ditions of employment and, further, afforded theProgress Team full financial and secretarial assis-tance In addition, Respondent set up the selectionprocedure for choosing the two Progress Team"members," one of whom was a supervisory employ-ee through whom Respondent could effectively con-trol and dominate the affairs of the Progress TeamAccordingly,we adopt the Administrative LawJudge's finding that Respondent unlawfully domi-nated the Progress Team We shall, however, amendthe Administrative Law Judge's recommended Orderby including a provision permitting the continuationof those benefits instituted by Respondent as a resultof its discussions with the Progress TeamORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Fre-224 NLRB No 79 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDmont Manufacturing Company, Inc, Fremont, Ne-braska, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modifiedSubstitute the following paragraph for paragraph2(b(b)Withdraw all recognition from the ProgressTeam as a representative of any of its employees forthe purpose of dealing with the Fremont Manufac-turing Company, Inc , concerning grievances, labordisputes, wages, rates of pay, hours of employment,or other conditions of work and completely dises-tablish the Progress Team as such representative,Provided, however, that nothing in this Order shallrequire the Respondent to vary or abandon any wag-es, hours, or other substantive benefits established asa result of discussions with the Progress Team, or toprejudice the assertion by its employees of any rightsthey derived as a result of such discussions, and fur-ther provided, that nothing herein shall be construedas prohibiting its employees from forming, joining, orassisting any labor organization "FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a corporate subsidiary of The OilgearCompany (herein Oilgear), maintains a plant in Fremont,Nebraska, where it is engaged in the manufacture of hy-draulic components Oilgear, which has its headquarters inMilwaukee,Wisconsin, also maintains another plant inLongview, Texas In the course of its operations in Fre-mont, the Respondent annually purchases goods and mate-rials valued in excess of $50,000 directly from supplierslocated outside the State of Nebraska Its annual sales offinished products shipped directly to customers locatedoutside that State also exceeds $50,000 On the foregoingfacts, the Respondent concedes, and it is now found, thatFremont Manufacturing Company, Inc, is engaged incommerce within the meaning of the ActIITHE CHARGING PARTY INVOLVEDUnited Steelworkers of America,AFL-CIO,hereinUnion, is a labor organization within the meaning of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEROBERT E MULLIN, Administrative Law Judge This casewas heard on October 28 and 29, 1975, at Fremont, Ne-braska, pursuant to charges duly filed and served,' and acomplaint issued on September 8, 1975 The complaint pre-sents questions as to whether the Respondent violated Sec-tion 8(a)(1), (2), and (3) of the National Labor RelationsAct, as amended In its answer, duly filed, the Respondentconceded certain facts with respect to its business opera-tions, but it denied all allegations that it had committedany unfair labor practicesAt the hearing the General Counsel and the Respondentwere represented by counsel 2 All parties were given fullopportunity to examine and cross-examine witnesses, andto file briefsThe parties waived oral argument and onDecember 5, 1975, the General Counsel and the Respon-dent submitted briefs 3Upon the entire record in the case, including the briefsof counsel, and from my observation of the witnesses, Imake the followingA Background and Sequence of EventsThe Respondent's plant in Fremont is located in a newbuilding, the construction of which was begun in June 1974and completed in January 1975 Manufacturing operationsdid not begin until after the building was finished Howev-er, a cadre of supervisory personnel had been at the plantfor some months prior thereto At the time of the eventsnow in question the Respondent had about 30 employeesEarly in July 1975,4 employee Norma Killion initiated adrive to organize the Responent's production and mainte-nance workers On July 10, Killion was discharged Wheth-er her termination was discriminatory is an issue in thiscaseEarly in August, the Respondent distributed a handbookannouncing the establishment of various rules and practic-es as to hours, wages, and working conditions This manualalso provided for the establishment of a "Progress Team "A day or two after the distribution of the handbook theplant manager supervised the election of two employees tothe Progress Team The General Counsel contends that thelatter is a labor organization and that it was illegally assist-ed and dominated by the Company The Respondent de-nies this contention in its entirety The employee handbookalso set forth several plant rules on solicitation and distri-bution which are now in controversyiThe original charge was filed on July 29, 1975 An amended charge wasfiled on September 3, 19752 The Party in Interest, although served with a copy of the complaint didnot appear However, Gary Anderson, one of the two elected members ofthe Progress Team, appeared in response to a subpena and testified for theGeneral Counsel3Attached to the General Counsel's brief wasa motionto correct certainstenographic errors in the transcript The Respondent having voiced noobjection to the proposed corrections and the motion appearing to havemerit,it isnow granted and the record corrected in accordance therewithB The Supervisory HierarchyAt the time in question, John B Slack was the generalmanager of the Respondent's facility at Fremont John ILeggett was the plant manager, and Wallace Jensen wasthe manager of manufacturing4 All dates hereinafter are for the year 1975 unless otherwise noted FREMONT MANUFACTURING CO599The General Counsel contends that Jess Jenkins wasalso a supervisor within the meaning of the Act This wasdenied by the Respondent However, when on the stand,and when undergoing cross-examination by the GeneralCounsel, Plant Manager Leggett testified that Jenkins wasthe quality control manager and, as such, was the supervi-sor of the hourly rated inspection personnel Leggett fur-ther testified that Jenkins had the authority to reprimandemployees, allow them to have time off and effectively torecommend discharges and wage increases Jenkins wasnever called to the stand On the testimony of Plant Man-ager Leggett, it is now found that Jenkins was a supervisorwithin the meaning of the ActC The FactsLate in June, employee Norma Killion contacted JohnElam, a representative of the United Steelworkers of Amer-ica,AFL-CIO, to solicit his help in organizing the workforce at the Respondent's plant Soon thereafter, Elamcame to Killion's home where he had her sign an authori-zation card in the Union and supplied her with a numberof additional cards to distribute among her coworkers atthe plantOn July 3, a Thursday, Killion induced Diana Smith, acoworker, to sign an authorization card while both of themwere in the plant lunchroom during the noonday breakDuring that same break she talked about the Union withemployees John Cosseboom, James Peterson, and WayneAnderson The latter told her that he was uninterestedCosseboom and Peterson, however, manifested a willing-ness to sign cards Both of them did so, Cosseboom laterthat day, and Peterson on July I 1After the plant closed at 4 30 p in on July 3, Killion metCosseboom and employee Lois Kimbrell in the plant park-ing lot where she secured their signatures on authorizationcardsThe execution of their signatures took place besideKillion's automobile and was observed by Supervisor Jen-kinsWhile the two employees were filling out the cards forKillion, Jenkins walked past them on the way to his car,looked at the three of them as he did so, and, after he gotin his car, drove past them as he left the parking lotOn July 7, the following Monday, the plant having beenclosed on the July 4 weekend, Killion resumed her organi-zational effortsDuring the course of the shift she arrangedwith several of her fellow employees that at the end of theday she would meet with them along a country road a shortdistance from the Respondent's facility Soon after 4 30p in that afternoon, and at a time when most of the otheremployees had already departed, Killion and eight of hercoworkers gathered in the plant parking lot Killion andher cohorts then agreed to rendezvous at a point about ahalf mile east of the plant where they could meet and signauthorization cards Thereafter, as Killion left the parkinglot, she was followed by six other cars in which employeesBonnie Peterson, Sharon Bittner, Marilyn Capron, MardellSynovec, Mary Ann Stodola, Darlene Smith, Marlene Hill,and Harriet Odle were riding or driving This formidableprocession proceeded in an easterly direction along a littletraveled country road that was known as Old Highway 8At the time, only Killion and Peterson, who rode inKillion's car, lived east of the plant All the other womenlived at various points west of the plant so that they did notnormally follow Killion as they left work As a conse-quence, after their meeting along the roadside where theeight employees signed authorization cards for Killion, allthose who lived west of the Respondent's location turnedaround and drove back past the plant as they proceeded totheir homesEmployees Bittner and Killion credibly testified that, asthe entourage of cars led by Killion was leaving the park-ing lot that afternoon, Supervisor Jenkins was standing in aplant doorway at one of the loading docks and observedthem as they left Bittner further testified, credibly, thatabout 20 minutes later when she and the others who livedwest of the plant returned from their roadside organiza-tional meeting and proceeded past the plant on the way totheir homes, Jenkins was still at the plant doorway only ashort distance from the road, and observed them againThe General Counsel contended that from this testimony itwas evident that Jenkins had knowledge of the union activ-ity of Killion and her coworkers The testimony of bothKillion and Bittner was credible in this connection and itwas neither denied nor contradicted by any witness for theRespondent Supervisor Jenkins, the logical witness to re-fute any inference that through him the Company securedknowledge of the employees' organizational activities, wasnever called to the stand and no explanation was offeredfor the failure to produce him as a witness Under thesecircumstances, it is now found that, on the basis of Jenkins'observations on July 3 and 7, the Respondent thereuponbecame aware of the employees' interest in the Steelwork-ersPlant Manager Leggett testified that in July 1974, Gener-alManager Slack asked that he prepare a draft of plantrules and regulations for the guidance of employees Leg-gett testified that pursuant to this request he prepared thedraft of such a manual which he turned over to Slack atsome time in August or September 1974 According to Leg-gett, from that time until mid-July 1975 he heard nothingfurther about such a handbook He testified that on aboutJuly 17, 1975, however, Slack handed him a revision of thehandbook which had just been received from Oilgear's cor-porate headquarters in Milwaukee According to Leggett,this new version of the rules, which he then saw for the firsttime, contained several substantially liberalized employeebenefitsThese were clauses providing for three additional paidholidays, a guarantee that an employee reporting for dutywould receive at least 2 hours of work, reimbursement forany wage losses incurred while serving on jury duty, be-reavement pay whereby an employee might receive up to 3days off with pay in the event of a death in the employee'simmediate family, and a bid procedure whereby employeescould request reassignments and reclassifications The revi-sion also provided for what was to be known as a "ProgressTeam "Leggett testified that the Company had two to threemeetings with the employees during the months of Julyand August At a meeting held on July 24, during whichboth Slack and Leggett spoke to the employees, one em- 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee present, Sidney Ellis, asked whether a union wasattempting to organize the employees Ellis testified thatalthough Slack disclaimed any knowledge of such a devel-opment, Leggett stated that he had heard some rumorsabout organizational activity involving the Fremont plantEarly in August, Slack and Leggett held another meetingwith the employees On this occasion, copies of the em-ployee handbook were distributed to all the employees forthe first time During this meeting, both Slack and Leggettspoke about the Progress Team and the function which theRespondent hoped that it would perform Slack testifiedthat he told the employees that the Progress Team wouldbe especially helpful in a new plant such as the Fremontfacility because it would enable them to voice their com-plaints to that organization, rather than having to taketheir grievances directly to management Leggett indicatedthat he would be discussing the matter of the ProgressTeam with each of them very shortly and that an electionwould be held for the two members of that TeamThe day after the plantwide meeting, Leggett contactedeach of the approximately 30 employees then working forthe Respondent at the plant to explain in greater detail theCompany's objective with respect to establishing the Prog-ress Team He testified that he told each of the employeesthat the Progress Team would try to provide a line of com-munication for those who would feel more comfortable inletting the new committee take up their complaints withmanagement rather than requiring each individual to dis-cuss the matter with his supervisorWithin a day or twothereafter, at Leggett's behest, ballots were given to each ofthe employees, who were then asked to designate two rep-resentatives for the Progress Team After the ballots hadbeen marked, they were counted by Leggett and two of theemployees Gary Perrey and Gary Anderson received themost votes and, as a result, were designated by Leggett asthe Progress Team At the time Anderson was a super-visor 5Shortly after the election, Leggett met with Andersonand Perrey, the two newly designated members of theProgress Team According to Leggett, during the course ofthis and subsequent meetings, he and the Team discussed(1) suggested changes in the Company's bid procedure onupgrading jobs, (2) what the Company's policies should beas to attendance, absenteeism, and tardiness, (3) theTeam's preference as to a "floating" holidays,6 (4) severalcomplaints that the Team had received from the employeesas to the plant timecards and the fact that some employeesfelt they were not getting paid for all the time they worked,and (5) a proposal by Perrey that the Company establish apayroll deduction system whereby an employee could au-thorize withholding of part of his paycheck for use in pur-chasing tools which the employee had to supply in working5When Anderson testified at the hearing on October 28 1975 he statedthat he had been a supervisor for about 3 months, so that he had had thatstatus from some time in late July or early August6 The employee handbook had designated seven specific days in the yearas paid holidays and added what it described as two `floating paid holidays, with the provision that the Company would select one of those float-ing days and that the Progress Team would select the other Leggett testifiedthat during their first meeting with the Team the latter selected the day afterChristmas as their preferenceat the plant Leggett testified that this last suggestion wassubsequently adoptedby the CompanyOther suggestionsmade by the Progress Team were also accepted by manage-ment These related to proposals on the bid procedure inreclassifying jobs, and the plant attendancepolicyAs aresult of the discussions which Leggett had with the Prog-ress Team in August,the Companysubsequently issuedtwo amendments to the Employee Handbook,one on asubstantially revised bid procedure that was effective Au-gust 27, and the other on a new attendance policy that waseffective on September 2The Respondent's officials disclaimed having had anyknowledge of the Union'sorganizational campaign untillate in July Leggett initially testified that he first learned ofthe Union's attempt to organize the employees on or aboutAugust 1 when he secured a handbill which the Union wasdistributing Later, however,he conceded that at the meet-ing with the employeeson July 24,he might have acknowl-edged having heard something about the Union As hasbeen found earlier, employee Ellis testified that on July 24,Leggett stated,in response to a question from Ellis, that hehad heard"rumors" about some organizational activity atthe plant Slack denied any knowledge of the Union untilabout July 31, when handbills were distributed at the plantentranceAccording to Slack, upon seeing a copy of thishandbill, he questioned some of the employees as to whattheyknew about it He further testified that he asked sever-al of them "who in the hell is passing these out9" andthat one of the male employees told him that it was NormaKillionNeither Slack nor Leggett was a persuasive or convinc-ing witness in his categorical denials of knowledge aboutthe employee union activities which occurred prior to July31 The credible and uncontradicted testimony,related ear-lier herein,as to the activity of Supervisor Jensen duringthe early part of that month establish that by the late af-ternoon ofJuly 7,Jensen, and,therefore,the Respondent,had reason to believe that a number of the employees wereinvolved in a union campaignD The Alleged Violations of Section 8(a)(2), Findings andConclusions in Connection TherewithIn its brief, the Respondent concedes that it assisted inthe formation of the Progress Team, but it denies that in sodoing it attempted to dominate or control its employeesThe General Counsel alleges that the Progress Team is alabor organization within the meaning of the Act and thatthe Respondent established, supported, and dominated itin violation of Section 8(a)(2) and (1)The contention of the General Counsel that the ProgressTeam is a labor organization within the meaning of the Actisplainly well founded Section 2(5) of the Act defines a"labor organization" as "any organization of any kind, oranyemployee representation committee or plan, inwhich employees participate and which exists for the pur-pose, in whole or in part, of dealing with employers con-cerning grievanceswages, rates of pay, hours of em-ployment, or conditions of work " This definition is soextremely broad that it has been found to encompass al-most any kind of employee group, committee, or plan that FREMONT MANUFACTURING CO601is established to represent plant personnel Here, the defin-ition clearly embraces the Progress Team The recitation ofsubjects covered in the meetings which the Team had withLeggett, set forth above, discloses that, in practice, thesediscussions were solely concerned with employee griev-ances and proposed modifications of the terms and condi-tions of employment of the Respondent's employees Theactivities of the Progress Team and the Respondent's man-agement, set out above, clearly establish that the ProgressTeam was "dealing with" the Company as to matters with-in the scope of Section 2(5) of the ActN L R B v CabotCarbon Company,360 U S 203, 210-218 (1959),N L R BvThe Chardon Telephone Company,323 F 2d 563, 564(C A 6, 1963),Pacemaker Corporation, an Indiana Corpora-tion vNLRB ,260 F 2d 880, 883 (C A 7, 1958) In sodoing, the Progress Team was acting as, and must be heldto constitute, a labor organization within the meaning ofthe ActAs noted above, the Respondent concedes responsibilityfor the establishment of the Progress Team Its creationwas plainly a unilateral act of management After an-nouncing to the employees that the Respondent proposedto institute a program to improve communications betweenthe Company and the employees, Plant Manager Leggettconducted the election for members of the Team, helpedcount the ballots, and announced the results of the electionin which one of the two members elected was Gary Ander-son, a plant supervisor Throughout its existence, the Com-pany has controlled the operations of the Progress Team Itis evident that insofar as the latter needed any financial,secretarial, or clerical assistance, it received this from theRespondent Nor is there any dispute that the usual indiciaof an independent labor organization, such as a constitu-tion, bylaws, membership requirements, and dues, or othermeans of independent financing, are completely lackingOn the basis of the foregoing facts, it is now found that theProgress Team was established, supported, and dominatedby the Respondent, that it is inherently incapable of everfairly representing the employees, and that, by the courseof conduct found above, the Respondent has violated Sec-tion 8(a)(2) and (1) of the ActSTR, Inc, d/b/a SoundTechnology Research,221NLRB 496 (1975) See alsoN L R B v Newport News Shipbuilding & Drydock Co,308U S 241, 250-251 (1939),IndianaMetal Products Corp vNLRB,202 F 2d 613, 621 (C A 7, 1953),Harrison SheetSteel Co v N L R B,194 F 2d 407, 409-410 (C A 7, 1952),N L R B v Western Reserve Telephone Co,323 F 2d 564,566 (C A 6, 1963)E The Discharge of Norma Killion, Findings andConclusionsWith Respect TheretoKillion was discharged on July 10, according to the Gen-eral Counsel, for discriminatory reasons This allegation isdenied by the Respondent, according to whom Killion wasdischarged for causePlantManager Leggett testified that Killion was termi-nated for "inattentiveness, failure to remain at [her] workstation, [and] leaving [her] machine while it was in opera-tion " In support of this position, Leggett testified that lateon the afternoon of July 9, General Manager Slack askedthat he make a note of where Killion was at the time Ac-cording to Leggett, when he did so he saw that she wassome distance away from her machine and talking to theshipping clerk, one Darrell Hendricks Leggett testifiedthat the next morning he spent about a half hour observingKillion and that during that period she again spent sometime away from her machine According to Leggett, shortlyafter noon that day he discussed Killion with Wallace Jen-sen,manager of manufacturing Leggett testified that hetold Jensen to observe the employee closely and to notethat she was wasting time by visiting other employees andbeing away from her machine when it was running Soonthereafter, Leggett instructed Jensen that he was to informKillion that she was being discharged Jensen compliedwith this order and the employee was terminated that af-ternoon Both Leggett and Slack denied having any knowl-edge at that time that any employee had an interest in theUnionDuring the period in question Killion was operatingwhat was known as a Norton flat lap This was a largemachine used in grinding parts to specified degrees ofsmoothness She had had considerable experience in theshop with this machine, as well as with turret lathes Shecredibly testified that she had never been criticized for anyof her work for the Company from the time she was hiredthe preceding March She further testified, credibly, thaton two different occasions Jensen had praised her workAccording to Killion, in the latter instance, only a week to10 days before her discharge, Jensen had told her that,when skilled machining and tolerances were critical, shewas one of only four or five employees in the shop that hecould trust to do such a job properly Leggett himself con-ceded that prior to his conversation with Slack on the af-ternoon of July 9 he had never noticed any problems withKillion's work, and that until then he had considered herwork performance satisfactoryKillion testified at length with respect to those occasionson July 9 and 10 when she was away from her machine andallegedly derelict in her duties According to the employee,on the afternoon of July 9, when Slack and Leggett ob-served her talking with employee Hendricks, she had goneto the latter, who was engaged in painting some equipment,to request that he turn on one of the plant exhaust fansbecause the paint fumes were giving her a headache andcausing nausea She further testified that both that af-ternoon and the next day she was having trouble with theflat lap machine, that it was not working properly and that,as a result, she had to secure help from Gary Anderson,who was then responsible for its maintenance, and securehis assistance in making adjustments on the stone Accord-ing to Killion, during the last 2 days of her employment,Anderson told her that the malfunctioning of the flat lapwas due to inability to "hold its dressing " She testified thatAnderson told her that this difficulty arose because thestone had once been frozen and that he had asked theCompany to purchase a new diamond to dress the stone,but that the Company had not yet secured the diamondAnderson corroborated much of Killion's testimonyabout the difficulties the employee was having with the flatlap According to Anderson, due largely to the poor qualityof the stone which it had, the machine was not working 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperlyAnderson acknowledged that during the courseof both July 9 and 10, Killion sought him out on severaloccasions to complain about the machine and to solicit hisassistanceHe further testified that Manager Jensen wasaware of the difficulties they were having with the flap lapmachine and he thought that he discussed them with Jen-sen at some point prior to July 10Killion testified that when Jensen informed her that shewas being discharged she asked for the reason and that hisonly response was "Well, you haven't done anything allday but walk around " According to Killion, she protested"Wally, the machine has broken down and I was afterGary to fix it," and then added, "You've never had anycomplaints about my work before " Killion testified thatJensen did not make any effort to respond to these com-ments on her part Instead, he abruptly concluded the con-versation with the declaration "We're going to let you goanyway " Jensen was called as a witness for the Respon-dent, but was asked no questions about this conversationKillion's testimony, therefore, stands undenied Since shewas a credible witness, the foregoing testimony is nowfound to be a substantially accurate account of the ex-change between Jensen and the employee at the time of herterminationLeggett conceded that, prior to Killion's discharge, nei-ther he, nor any member of management, told her that herwork was unsatisfactory or reprimanded her in any way foralleged misconduct Killion had been hired in March andhad completed a 60-day probation period satisfactorily 7Thereafter she had worked without any complaints fromher supervisors or reprimands of any kind from the man-agementOnly a few days before he complied withLeggett's order that she be terminated, Manager Jensenhad commended her highlyLate in June, Killion had taken the initiative to contact aunion representative and to launch an organizational cam-paignDuring the luncheon break on July 3, she talkedwith several coworkers about the Union and secured asigned authorization card from one At the end of thatshift, and while in the plant parking lot, she induced twoother colleagues to sign cards at a time when SupervisorJenkins was in the vicinity and could observe her solicita-tionOn July 7, the following Monday, Killion continuedthe campaign among her colleagues during the noon lunchperiodAt the close of work that afternoon she led a partyof eight female employees out of the plant parking lot to arendezvous a short distance away where she secured signedauthorizations from all of them Again, Supervisor Jenkinsobserved the women as they followed Killion off the prem-ises and a few minutes later he watched them as they droveback past the plant at the conclusion of their roadsidemeeting with her By July 8, Killion had secured 10 signedcards from her coworkers Since the plant had only about30 employees at the time, this constituted a third of the7General Manager Slack testified that customarily the work of a newemployee is reviewed at the end of her first 30 days and if it has beensatisfactory, she is given a nominal increase At the end of another 30 dayperiod, if her work has continued to meet all requirements the individual isgiven the status of a full-time regular employee and thereafter gets insuranceand all other benefits that come with that statuswork force Leggett and Slack, who testified that they spenta considerable part of each day on the plant floor, never-theless denied any knowledge of union activity or interestamong the employees prior to Killion's discharge Signifi-cantly, however, Jenkins, who had closely observed the ac-tivities of Killion and her colleagues on July 3 and 7, wasnever called by the Respondent to refute the inference thatthrough him the Company had learned of Killion's man-agement of the union drive Neither Leggett nor Slack wascredible in his denial of knowledge as to Killion's unionactivities prior to her terminationMoreover, in view of thecircumstances set forth above, particularly the credible anduncontradicted testimony that Supervisor Jenkins was in aposition to observe, and did observe, Killion while she wasengaged in union activities, and the unexplained failure ofthe Respondent to call Jenkins as a witness, it is now foundthat prior to her termination the Respondent was wellaware of Killion's prominence in the organizational cam-paignNLRB v Link-Belt Co,311 U S 584, 603 (1941),Amalgamated ClothingWorkers of America,AFL-CIO[T I L Sportswear Corporation] v N L R B,302 F 2d186, 190 (C A D C, 1962),N L R B v Lawson Printers,Inc,408 F 2d 1004, 1005 (CA 6, 1969),NLRB v Am-pex Corporation,442 F 2d 82, 86 (C A 7, 1971), cert denied404 U S 939 (1971),Angwell Curtain Co v N L R B,192F 2d 899, 903 (CA 7, 1951)The evidence adduced by the General Counsel estab-lished thatKillion had a good work record, and, as recent-ly as a week to 10 days prior to her discharge she had beenpraised by Manager Jensen, she had never been repri-manded or admonished at any earlier time, she was dis-missed without any warning after Slack and Leggett alleg-edly observed her wasting time and being absent from hermachine,Killion's credible testimony, corroborated bythat of Supervisor Anderson, established that she was notguilty of this alleged dereliction, at the time of her peremp-tory dismissal Killion was spearheading an organizationalcampaign in the plant, at the time approximately one-thirdof the work force had signed union cards for Killion andwhen it dismissed her, the Respondent had knowledge ofher union activities On these findings, I conclude that theexplanation for her abrupt dismissal 8 offered by the Re-spondent was a pretext and that the motivating cause forKillion's termination was her activities on behalf of theUnion By this conduct, the Respondent violated Section8(a)(3) and (1) of the ActF The Alleged Violations of Section 8(a)(1), Findings andConclusionsWith Respect Thereto1The conferral of employee benefits after the onset ofthe organizational campaignIn August or September 1974, Plant Manager Leggettsubmitted to the Oilgear headquarters, the Respondent'sparent corporation, a proposed draft of an employee hand-8The abruptness of a discharge and its timing are persuasive evidence astomotivationN L R B v Montgomery Ward & Co242 F 2d 497 502(C A 2 1957) cert denied 355 U S 829 (1957) see alsoN L R B v Dorn sTransportation Company, inc405 F 2d 706 713 (C A 2 1969)N L R B vSymons ManufacturingCo 328 F 2d 835 837 (C A 7 1964) FREMONT MANUFACTURING CO603book Nothing further was heard about the matter untilover 10 months later Then, on about July 17, 1975, Leggettand Slack received from Oilgear a revision of the originaldraft which was made effective very promptly thereafterSignificantly, the revision provided for additional holidaypay, bereavement pay, jury duty pay, report-to-work pay,maternity leave, and a bid procedure for employee promo-tions, none of which had appeared in Leggett's originaldraft The General Counsel contends that these additionalbenefits were offered by the Respondent at that time forthe unlawful purpose of thwarting the union drive This isdenied by the RespondentIn its brief, the Respondent asserts that the decision toinclude the foregoing benefits was based upon a corporatedecision to provide the same benefits at Fremont that theparent corporation had already given to the employees ofanother plant which the latter had in Longview, Texas Atthe hearing, however, no documentation was offered tosubstantiate this thesis, and the Respondent produced noevidence of any legitimate business concern which causedthis implementation of its fringe benefit program duringthe employee organizational campaignMoreover, thegrant of these benefits was made only shortly after theRespondent's discriminatory discharge of employee Kil-lion on July 10 and when the Company was in the processof unlawfully establishing an employer-dominated labororganizationPlantManager Leggett, the only manage-ment official to testify on this matter, gave no testimonywhich would establish that the increased benefits were longplanned and unrelated to the Respondent's knowledge thatan organizational drive was underway Under these cir-cumstances, and in the light of the background of unfairlabor practices in which the Respondent announced thefringe benefit package which appeared in the new employ-ee handbook, it is now found that this action by the Re-spondent was designed to thwart the employee attempt atunionization and was, therefore, a violation of Section8(a)(1) of the ActNewport Division of Wintex KnittingMills, Inc,216 NLRB 1058 (1975)2 The rules on solicitation and distributionThe employee handbook, which was distributed on orabout August 1, contained a large number of new plantrules, three of which have been alleged by the GeneralCounsel to be overly broad and unlawful restrictions onthe Section 7 rights of the employees These rules, althoughunnumbered in the handbook, will be designated 1, 2, and3, for purposes of this discussion They read as follows1Distributing literature or printed matter of anykind in any work area or during work time anywhereon the company premises or posting notices, signs orwriting in any form anywhere on the company prem-ises,unless specifically authorized to do so by thecompany2 Soliciting contributions of any kind, unless au-thorization in writing is given by the personnel depart-ment3Communicating in any way to any unauthorizedperson information confidential to the company and/or designated by the U S Government or its agenciesas classified materialMaking any statement or disclo-sure regarding company affairs, whether expressed orimplied as being official, without proper authorizationfrom the companyViolation of any of the foregoing rules could subject theoffender to disciplinary action, including dischargeIt is well established that an employer may not prohibitemployees from soliciting on behalf of a union, or discuss-ing organizational matters during nonworking periods atthe employer's premises Nor may an employer preclude anemployee from distributing literature as to union or con-certed activity during nonworking time in nonworking ar-eas, in the absence of a compelling business consideration(such as safety) The Respondent made no effort to estab-lish any business reasons for its promulgation of the afore-said rulesRule 1, in prohibiting the distribution of literature "ofany kind in any work areaanywhere on the companypremisesunless specifically authorized to do so by thecompany" and rule 2, prohibiting "Soliciting contributionsof any kind," unless authorized by the personnel depart-ment, are clearly susceptible of the interpretation that, un-less permission is secured from the Respondent, all distri-bution of union literature and all solicitations on behalf ofa union are prohibited during all business hours Conse-quently, these rules must be, and are, found to be overlybroad Accordingly, their promulgation and maintenanceviolated Section 8(a)(1) of the ActEssex International,Inc,211 NLRB 749 (1974),Pepsi-Cola Bottling Co of LosAngeles,211 NLRB 870 (1974),Alberts, Inc,213 NLRB686 (1975),Republic Aviation Corporation v N L R B, 324U S 793, 803, fn 10 (1945)The General Counsel contends that rule 3 is similarlyinvalidThe Respondent's management conceded that atthe present time it has no defense orders in process, so thatthere does not appear to have been any connection withthe promulgation of rule 3 and a contract to supply materi-als for the military or defense establishment The languagein the rule which is subject to varying interpretations is thelast sentence, viz, "Making any statement or disclosure re-garding company affairs, whether express or implied asbeing official, without proper authorization from the com-pany " It is conceivable that many of the charges andcountercharges that frequently arise during an organiza-tional campaign could be construed as disclosures "regard-ing company affairs" and, if made without "proper author-ization from the company," thereby subject an employee toreprimand for violation of this rule It may be urged thatthis is an unlikely construction of the rule On the otherhand, the Respondent supplied no background or rationalefor its promulgation simultaneously with the distributionand solicitation rules discussed above InLexington ChairCompany,150 NLRB 1328 (1965), the Board found viola-tive of Section 8(a)(1) a plant rule, announced during anorganizational campaign, that prohibited employees from"criticizing Company rules and policies so as to cause con-fusion or resentment between employees and manage-ment " The Court of Appeals for the Fourth Circuit heldthat the Board was justified in holding that the rule consti- 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDtuted an infringement of rights guaranteed employees un-der Section 8(a)(1) of the Act In so concluding, the courtstated(N L R B v Lexington Chair Company,361 F 2d283, 287 (CA 4, 1966) )management was not entitled to promulgate arule so general in its terminology and so broad in itsapparent coverage as to inhibit legitimate organizationactivity by pro-union employees To the average em-ployee the rule might well have meant that any criti-cism of management, resulting in aid to the Unioncampaign, would bring swift and severe reprisal "Thetrue meaning of the rule might be the subject of gram-matical controversy However, the employeesarenot grammarians The rule is at best ambiguous andthe risk of ambiguity must be held against the promul-gator of the rule rather than against the employeeswho are supposed to abide by it " (CitingN L R B vMiller,341 F 2d 870, 874 (C A 2, 1965) )In the same fashion as the rule cited inLexington Chair,theRespondent's rule in this case is subject to various con-structions, one of which is that it would restrict or stultifyemployee debate during the union campaign then in prog-ress at the plant insofar as such a debate might involvestatements or disclosures as to company affairs "withoutproper authorization from the company " Since "the risk ofambiguity must be held against the promulgator of therule"(Lexington Chair, supra),it is now held that rule 3 isalso an invalid restriction on the rights of the Respondent'semployees and a violation of Section 8(a)(1)3 InterrogationAs found earlier herein, on about July 31, when theUnion circularized employees at the plant entrance, Gener-alManager Slack thereafter observed some of the employ-ees with handbills in their possession According to Slack,he then asked several of the employees "Who in the hell ispassing these out9" and that one of them told him that itwas Norma KillionThe General Counsel alleged that Slack's inquiries of theemployees as to the identity of the individual who waspassing out the Union's handbills constituted unlawful in-terrogation of the employees and created the impressionthat the Respondent was engaged in unlawful surveillanceof protected concerted activity on the part of the employ-eesThere is merit to this contention and it is now found,on the basis of General Manger Slack's testimony, set forthabove, that by this conduct the Respondent engaged inunlawful interrogation and created the impression of un-lawful surveillance in violation of Section 8(a)(1) of theActPolyurethane Products Company, Inc,168 NLRB 98,99-100 (1967) 99 SeeN L R B v Laister Kauffmann Aircraft Corporation144 F 2d 9, 13(C A 8, 1944), where the court stated "This was a fairly new plant and onein which there was, as yet, no crystallization of employee labor affiliationUnder such circumstances, it is reasonable to assume that the employerknew the employees would be sensitive to overt or subtle communicationsof respondent's hostility toward the Union "CONCLUSIONS OF LAW1The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct2By discriminating in regard to the hire and tenure ofNorma Killion, thereby discouraging membership in theUnion, the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(3)of the Act3By dominating and interfering with the administra-tion of the Progress Team, and contributing support there-to, the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(2)of the Act4By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,itwill be recommended that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepolicies of the ActHaving found that the Respondent discriminatorily ter-minated Norma Killion onJuly 10, 1975, itwill be recom-mended that the Respondent be ordered to offer Killionimmediate and full reinstatement without prejudice to herseniority or other rights and privileges,and make her wholefor any loss of earnings she may have suffered from thetime of her discharge to the date of the Respondent's offerof reinstatementThe backpayshall be computed in accor-dance with the formula approved in F WWoolworthCompany,90 NLRB289 (1950),with interest computed inthemanner and amount prescribed inIsisPlumbing &Heating Co,138 NLRB716, 717-721 (1962)Itwill also berecommended that the Respondent be required to preserveand make available to the Board,or its agents,on request,payrolland other records to facilitate the computation ofbackpay dueBecause the Respondent has established,dominated,and interfered with the administration of the ProgressTeam, and has contributed support thereto, it will be rec-ommended that the Respondent be ordered to cease anddesist from such conduct and that it withdraw recognitionfrom and completely disestablish the Progress Team as therepresentative of any of the Respondent'semployees forthe purpose of dealing with the Respondent concerninggrievances, labor disputes,wages, rates of pay, hours ofemployment,or other conditions of workAs the unfair labor practices committedby theRespon-dent are of a character striking at the root of employeerights safeguardedby the Act,itwill be recommended thatthe said Respondent be ordered to cease and desist from FREMONT MANUFACTURING CO605infringing in any manner on the rights guaranteed in Sec-tion 7 of theActN LR B v EntwistleMfg Co,120 F 2d532, 536(CA 4, 1941),Centeno Super Markets, Inc, 220NLRB1151, fn 5 (1975)Upon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) oftheAct,there is issued the following recommendedORDERIoFremont Manufacturing Company, Inc, its officers,agents, successors, and assigns, shall1Cease and desist from(a)Discharging or otherwise discriminating against anyemployee because of activity on behalf of United Steel-workers of America, AFL-CIO, or any other labor organi-zation(b)Dominating or interfering with the administration ofthe Progress Team, or with the formation or administrationof any other labor organization of its employees, and con-tributing support to the Progress Team or to any otherorganization of its employees(c)Recognizing, or in any matter dealing with the Prog-ress Team, or any reorganization or successor thereof, as arepresentative of any of its employees for the purpose ofdealing with Fremont Manufacturing Company, Inc, con-cerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work(d)Maintaining, giving effect to, or enforcing any rulesthat prohibit employees from distributing literature to, orsoliciting,other employees in nonworking areas of theRespondent's plant and premises on nonworking time forself-organizational or other purposes under Section 7 of theAct, or that require employees to obtain permission to en-gage in such distribution or solicitation(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, or engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or to re-frain from any or all such activities2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Offer to Norma Killion immediate and full reinstate-ment to her formerjob, or, if thatjob no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges and make her wholein the manner set forth in the section of this Decision enti-tled "The Remedy "(b)Withdraw all recognition from the Progress Team asa representative of any of its employees for the purpose ofdealing with the Fremont Manufacturing Company, Inc,concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work and10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec10248 of the Rules and Regulations be adopted by the Board and becomeitsfindings conclusions and Order and all objections thereto shall bedeemed waived for all purposescompletely disestablish the Progress Team as such repre-sentative(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary, or appropriate, to analyze the amount of backpaydue(d) Post at its plant in Fremont, Nebraska, copies of theattached notice marked "Appendix" I I Copies of the no-tice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by the Respondent's au-thorized representatives, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material(e)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith11 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading `Posted by Orderof the National Labor Relations Board' shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any otherunion, by discharging or otherwise discriminatingagainst our employees because of their union or con-certed activitiesWE WILL NOT engage in surveillance of our employ-ees, or give the impression of engaging in surveillance,with respect to their union or concerted activitiesWE HAVE notified the members of the Progress Teamthat they may no longer act as your representatives ongrievances, labor disputes, wages, rates of pay, hoursof employment or other conditions of work, and WEhave completely disestablished the Progress Team assuch representativeWE WILL NOT maintain, give effect to, or enforce anyrules that prohibit you from distributing literature toor soliciting other employees in nonworking areas ofthe plant or premises on nonworking time for self-organizational or other purposes under Section 7 oftheNational Labor Relations Act, and WE WILL NOTrequire you to obtain permission to engage in suchdistribution or solicitationWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDin concerted activities for the purpose of collectiveger exists,to a substantially equivalent position, with-bargaining or other mutual aid or protection,or toout prejudice to her seniority, or other rights and privi-refrain from any or all such activitiesleges, and make her whole for any loss of pay sufferedWE WILL offer Norma Killion immediate and fullas a result of the discrimination against herreinstatement to her formerjob,or, if thatjob no lon-FREMONT MANUFACTURING COMPANY, INC